Citation Nr: 0406235	
Decision Date: 03/09/04    Archive Date: 03/19/04	

DOCKET NO.  96-27 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1995) for additional 
disability of the left leg resulting from amputation of the 
leg above the knee, as well as for the residuals of that 
amputation, to include preclusion from being fitted with a 
comfortable prosthesis, claimed as the result of medical and 
surgical treatment by Department of Veterans Affairs (VA) 
personnel between September 1974 and March 1975.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, the appellant's spouse, and the appellant's sister


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
March 1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

This case was previously before the Board in September 1997 
and March 1999, on which occasions it was remanded for 
additional development.  In a decision accompanying the 
March 1999 remand, the Board denied entitlement to service 
connection for tinnitus.  Accordingly, that issue, which was 
formerly on appeal, is no longer before the Board.  

The case is now, once more, before the Board for appellate 
review.  


FINDINGS OF FACT

1.  All development and notification necessary for an 
equitable disposition of the instant case has been completed.

2.  The veteran suffered no additional disability, including 
amputation of his left leg, or any residuals of that 
amputation, including the inability to be fit with a 
comfortable prosthesis, as the result of hospitalization, or 
medical or surgical treatment by VA personnel during the 
period from September 1974 to March 1975.  

3.  The veteran's case does not present a question of 
particular medical complexity or controversy.  


CONCLUSIONS OF LAW

1.  Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for amputation of the left leg above the 
knee, or any residuals of that amputation, to include the 
inability to be fit with a comfortable prosthesis, are not 
warranted.  38 U.S.C.A. § 1151 (West 1995); 38 C.F.R. § 3.358 
(1995).

2.  The opinion of an independent medical expert is not 
warranted.  38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. 
§ 20.901(d) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the plain language of 38 U.S.C.A. § 5103(a) (West 2002) 
requires that notice to a claimant pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA) be provided "at the 
time" that, or "immediately after" the VA receives a complete 
or substantially complete application for VA-administered 
benefits.  Pelegrini, slip. op. at 11.  Pelegrini further 
held that the VA failed to demonstrate that "lack of such a 
pre-AOJ [agency of original jurisdiction] decision notice was 
not prejudicial to the appellant [see 38 U.S.C. § 7261(b)(2) 
(as amended by the Veterans Benefits Act of 2000, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [§ 7261(a)], the Court shall 
... take due account of the rule of prejudicial error"]."  Id. 
at 13.

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

As regards the issue of compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151, a substantially complete 
application was received in April 1995.  Thereafter, in a 
rating decision of April 1996, that issue was denied.  Only 
after that rating action was promulgated did the RO provide 
notice to the claimant regarding the duty to notify him of 
the evidence he must provide, and the evidence which the VA 
would obtain on his behalf.  That notice was provided in 
correspondence of February 2003.  The veteran was provided 
with a Statement of the Case in June 1996, and various 
Supplemental Statements of the Case in August 1996, 
September 1996, July 1998, and August 2003, apprising him of 
VA actions in this case.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, slip op. at 13.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in February 2003 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Specifically, that notice informed him of the evidence 
necessary to substantiate the claim, the evidence that VA 
will seek to provide, the evidence the claimant is expected 
to provide, and requested that the veteran tell VA about any 
evidence that could support his claim.  See Pelegrini, supra.  
After the notice was provided, the case was readjudicated and 
a Supplemental Statement of the Case (SSOC) was provided to 
the appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
or her claim, and to respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  Accordingly, 
the Board concludes it should proceed, as specific notice as 
to which party could or should obtain which evidence has been 
provided in effect, and no additional pertinent evidence 
appears forthcoming.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The claimant has sufficient notice 
of the type of information needed to support his claim, and 
of the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including the VCAA, has been satisfied 
with respect to the issue on appeal.  Accordingly, appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

Private records of hospitalization covering the period from 
September to December 1974 reveal that the veteran was 
hospitalized at that time following a shotgun blast to the 
mid and distal third of the left femur.  At the time of that 
incident, the veteran suffered complete neurovascular 
interruption distal to the site of the injury, as well as 
severe shock, and a severely comminuted and large lateral 
skin and soft tissue defect.  Following his admission to 
surgery service, the veteran was taken to the operating room, 
where he underwent debridement and exploration of his left 
thigh.  Irrigation and a saphenous vein interpositional graft 
were performed by orthopedic service for treatment of the 
veteran's comminuted fracture of the left femur.  A Steinman 
pin was placed, and the veteran was put in 90-90 traction.  
Postoperatively, the veteran did well.  However, he later 
developed an infection, with the result that a fasciotomy was 
performed on September 18, 1974.  Postoperatively, the 
veteran once again did well, and was subsequently transferred 
to orthopedic service.  Treatment in orthopedic service 
consisted of a continuance of 90-90 traction and dressing 
changes.  In late October 1974, the veteran developed a 
fever, as well as severe bleeding at the wound site.  The 
veteran was transferred back to surgery service at that time, 
where he was treated with irrigation and a pressure dressing, 
as well as a patch over the site of anastomosis.  
Subsequently, the veteran exhibited a positive wound culture 
for pseudomonas, for which he received treatment.  He did 
well following that treatment, though the wound site 
occasionally developed minor bleeding.  In late 
November 1974, the veteran was transferred back to orthopedic 
service, where he was treated with a cast.  He underwent 
physical therapy, as a result of which he became able to walk 
with crutches.  Somewhat later, the veteran developed a low-
grade fever, for which he once again received treatment with 
medication.  Following relief of that fever, the veteran 
decided to go home in spite of a chronic ulcer, which 
remained.  Accordingly, he was discharged in early 
December 1974 in satisfactory condition.  The pertinent 
diagnoses noted at the time of discharge were gunshot wound 
to the left thigh with neurovascular disruption; and 
comminuted fracture of the lower third of the left femur.  

In late December 1974, the veteran was seen at the local VA 
medical facility.  At that time, it was noted that, in 
November 1974, the veteran had been discharged in a cast 
brace, 50 percent weight-bearing.  However, he had 
subsequently fallen, requiring replacement of that cast brace 
in mid-December.  When evaluated, the veteran complained of 
pain around the tibial tubercle when flexing his left knee 
past 10 degrees.  Reportedly, the veteran typically bathed 
with his cast brace on.  

On physical examination, it was noted that the cast brace did 
not hit the veteran's tibial tubercle on flexion at the point 
when the veteran complained of pain.  Flexion of the knee was 
to 15 degrees accompanied by pain.  Radiographic studies 
showed evidence of progressive bone healing.  The pertinent 
diagnosis was open (shotgun) fracture of the left femur.  

A VA record of hospitalization dated in March 1975 reveals 
that the veteran was hospitalized at that time with 
complaints of an odor emanating from the upper portion of his 
cast brace.  At the time of admission, the veteran gave a 
history of an accidental shotgun wound fracture of his left 
femur on September 13, 1974.  Following that incident, the 
veteran was hospitalized at the University of Missouri 
Medical Center in traction, and then placed in a cast brace.  
Additionally noted was that the veteran had undergone a vein 
graft to his left femoral artery.  Reportedly, the veteran 
had been discharged with a cast brace during the last week of 
November, at which time he was to be 50 percent weight 
bearing.  Further information was to the effect that the 
veteran had fallen, with the result that his cast base had 
been replaced in mid-December of 1974.

On physical examination, the veteran's wound was open, and 
draining slightly.  Radiographic studies revealed a nonunion.  
Alternatives were discussed with the patient, who was allowed 
to decide between an above-the-knee amputation and cast 
bracing.  Noted at the time of hospitalization was that the 
veteran was given sufficient time to "think over" his plans.  
He subsequently elected an above-the-knee amputation, which 
was performed on March 17, 1975, with good results, and 
without complications.  The veteran's postoperative recovery 
was smooth and without complications, and progress in 
physical therapy was good.  Noted at the time of discharge 
was that the veteran had accepted his amputation well, and 
that he looked forward to vocational training in automobile 
mechanics.  The pertinent diagnosis noted was nonunion and 
osteomyelitis of a fracture of the left femur secondary to a 
gunshot wound in September 1974.  

At the time of a period of VA hospitalization during the 
months from April to July 1975, it was noted that, 
notwithstanding various attempts to save the veteran's left 
lower extremity, in March 1975, he experienced osteomyelitis 
in conjunction with a malunion necessitating a left 
above-the-knee amputation.  Following wound healing, the 
veteran was fitted with a temporary prosthesis.  Noted at the 
time of hospitalization was that pre-prosthetic and 
prosthetic training programs were hindered by the veteran's 
unwillingness to follow instructions and his frequent 
absences from the hospital.  Overgrowth of the bone at the 
end of the amputated femur resulted in tightness of the skin 
in that area, as well as pain.  This required a stump 
revision on June 13, 1975.  Following healing of the wound, 
the veteran did much better with his prosthetic training.  A 
cosmetic cover was supplied to cover the pillion. At the time 
of discharge, it was noted that the veteran would use the 
temporary prosthesis for several months.  Once there was a 
better idea regarding his eventual occupation and lifestyle, 
a permanent prosthesis would be fitted.  The pertinent 
diagnosis was complication of an amputation through the left 
thigh.  

On VA orthopedic examination in February 1979, it was noted 
that, following an amputation of the veteran's left thigh 
above the knee, he was fitted with a temporary prosthesis, 
followed by a permanent suction-type prosthesis.  Apparently, 
the veteran had received that prosthesis approximately 6 to 7 
months following his original injury.  Reportedly, he had 
experienced some difficulty with the prosthesis, primarily 
with pain and discomfort in his stomach.  The veteran stated 
that he had attempted to gain weight, though weight gain 
appeared to cause his stump to become tighter, and "bother 
him more."  According to the veteran, he had undergone 2 or 3 
procedures to remove bone chips from his stump, which had 
been somewhat tender.  However, there had apparently been no 
chronic ulcers or other lesions.  When further questioned, 
the veteran complained of constant trembling, in addition to 
tremor-type muscular movements in his stump.  He stated that 
he had not worn his prosthesis for the past month due to pain 
and discomfort in the stump.  Reportedly, the veteran 
ambulated on Canadian crutches.  

On physical examination, the veteran was able to get around 
the examining room on his right foot.  He could walk about by 
hopping without any apparent evidence of poor balance.  The 
veteran stated that he occasionally fell.  Physical 
examination revealed that the veteran's left stump could be 
manipulated to within a full range of movement without any 
apparent discomfort.  However, there was marked muscular 
tremor present in the stump.  This was not accompanied by 
subjective pain, and the stump appeared well healed.  The end 
of the stump was not tender, though the stump itself appeared 
somewhat short.  Noted at the time was that the veteran had 
been able to wear a suction-type prosthesis, though with some 
discomfort.  

In correspondence of February 1995, a certified physician's 
assistant wrote that it had been recommended that the veteran 
see a private physician due to a problem "with the way (his) 
femur was cut during the amputation."  According to the 
veteran, he had been unable to wear a prosthesis due to pain 
and blisters forming at the end of his stump.  A subsequent 
prosthetic fitting resulted in similar results, with blisters 
and pain at the end of the amputation stump.  

Radiographic studies, as reported by the physician's 
assistant, revealed numerous bits of shrapnel in the soft 
tissue surrounding the veteran's left femur.  The femur had 
been cut at an oblique angle, with the pointed end at an 
angle of approximately 35 to 40 degrees on the lateral aspect 
of the femur.  The fat pad had apparently migrated to the 
medial aspect, and provided no cushioning for the distal end 
of the bone, which was rather sharp in appearance.  In the 
opinion of the physician's assistant, the fact that the bone 
had been cut an angle would preclude the veteran from being 
fitted with a prosthetic device that would fit comfortably. 

During the course of an RO hearing in August 1996, the 
veteran, his spouse, and his sister offered testimony 
regarding the various problems resulting from his left 
above-the-knee amputation.  

In correspondence of August 1996, a VA physician stated that 
the veteran suffered from, among other things, a left lower 
extremity above-the-knee amputation.  Additionally noted was 
that the veteran was a poor candidate for any type of 
elective surgery due to his underlying heart disease. 

On VA orthopedic examination in April 1998, it was noted that 
a review of the veteran's medical records disclosed that, in 
1974, he had sustained an accidental shotgun wound to the 
left thigh with resulting fracture of the femur and vascular 
injury.  The veteran was initially treated for three months 
at Columbia Medical Center, at which time a vascular repair 
was attempted.  He was then transferred to the VA Medical 
Center in Columbia, Missouri, where the fractured femur was 
treated with traction, and, later, a cast brace.  However, 
the veteran subsequently developed osteomyelitis, 
necessitating a left above-the-knee amputation, which was 
performed in mid-March 1975.  The veteran underwent several 
operations for painful spurs, as well as an overgrowth on the 
stump.  Following the initial operation, the veteran had been 
measured and fitted for three separate prostheses.  On each 
occasion, the veteran stated that he developed painful 
blisters over the amputation stump.  Reportedly, this made it 
painful to wear any of the prostheses.  The most recent 
prosthesis had been made for the veteran by the Division of 
Vocational Rehabilitation approximately three years ago.  
When questioned, the veteran stated that his private 
physician had told him that his stump had been "cut at an 
angle," which caused the difficulties with the prosthesis.  
The veteran additionally stated that he suffered from 
coronary insufficiency, with the result that he could undergo 
no further surgery.  Finally, the veteran stated that, a year 
and a half earlier, he had fallen, sustaining a fracture of 
his left greater trochanter.  Following that incident, the 
veteran was seen, but then sent home on bed rest with 
medication.  Currently, the veteran took no medications for 
his leg, nor did he wear a prosthesis.  Rather, the veteran 
utilized crutches on a full-time basis. 

On physical examination, the veteran presented walking with 
bilateral crutches.  The examination of the left stump showed 
a well healed, nontender, nonadherent surgical scar.  There 
was a palpable bony prominence laterally, with the length of 
the veteran's stump measuring 15 centimeters from the 
perineum to the end of the stump medially.  At the time of 
examination, there was a full range of motion of the left hip 
joint.  Radiographic studies of the left hip and stump 
conducted in July 1994 showed a nondisplaced fracture of the 
left greater trochanter.  Examination of the proximal femur 
showed multiple metallic fragments, with an overgrowth spur 
on the lateral side of the amputation.

Following examination, the examiner noted that the veteran's 
chart and operative notes had been reviewed.  According to 
those notes, the veteran had undergone multiple surgical 
procedures.  Moreover, the veteran's stump was transected 
transversely, and not cut at an angle.  An overgrowth spur 
had resulted at the angulated distal end of the stump, but 
this was not the result of any improper treatment or surgery.  
Rather, it was an unfortunate complication which occurred 
occasionally regardless of how well the initial surgery was 
performed.  Given the short length of the veteran's 
prosthesis, he would require an ischial weight-bearing stump 
so that the tip of the femur would not be weight bearing.  
This, in itself, it was felt, would minimize the discomfort 
which the veteran had experienced with the "spur" on the end 
of the stump.  

In conclusion, it was the opinion of the examiner that there 
was no objective physical or radiographic evidence to 
indicate that the veteran could not be fitted with an 
adequate, relatively-comfortable prosthesis, in spite of his 
complaints to the contrary.  Moreover, a review of medical 
records did not indicate that there was any deviation from 
the accepted standard of care in the treatment of the 
veteran's leg injury.  Rather, the surgery and medical care 
provided the veteran both at the University of Missouri 
Medical Center and at the VA Hospital in Columbia were "quite 
proper and adequate."  

In a statement of July 2003, the same orthopedic surgeon who 
had performed the veteran's April 1998 examination indicated 
that the veteran's medical records had once again been 
reviewed.  Again, it was his opinion that the veteran had 
received very adequate care for his injuries.  Based on the 
evidence of record, there was no deviation from the accepted 
standard of care in the treatment of the veteran's leg either 
at the University of Missouri at Columbia, or at the Columbia 
VA Hospital.  While the veteran had achieved a less than 
optimum result, this was not the fault of any medical care 
which he had received at any institution.  Rather, his 
medical care was "without reproach."

Analysis

The veteran in this case seeks compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for a left 
above-the-knee amputation, and various other complications 
associated therewith, claimed to be the result of improper 
treatment by VA medical personnel during the period from 
September 1974 to March 1975.  More specifically, it is 
contended that, as a result of less than adequate treatment 
on the part of VA medical personnel, the veteran suffered an 
above-the-knee amputation of his left leg.  In the 
alternative, it is contended that, during the course of the 
aforementioned amputation, the veteran's left femur was cut 
"at an angle" rather than transversely, resulting in an 
inability to comfortably wear a prosthesis.  

In that regard, the Board notes that, in Gardner v. 
Derwinski, 1 Vet. App. 584 (1991), the United States Court of 
Appeals for Veterans Claims (Court) invalidated 38 C.F.R. 
§ 3.358(c)(3), a portion of the regulation utilized in 
deciding claims under 38 U.S.C.A. § 1151.  The Gardner 
decision was subsequently affirmed by the United States Court 
of Appeals for the Federal Circuit in Gardner v. Brown, 
5 F.3d 1456 (Fed. Cir. 1993).  That decision was likewise 
appealed, and in December 1994, the United States Supreme 
Court (Supreme Court) affirmed the lower Courts' decisions in 
Brown v. Gardner, 115 S. Ct. 552 (1994).  Thereafter, the 
Secretary of the Department of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which benefits were authorized under the 
Supreme Court's decision.  The requested opinion was received 
from the Department of Justice's Office of Legal Counsel on 
January 20, 1995.  On March 16, 1995, amended VA regulations 
were published to conform with the Supreme Court's decision.  
Those regulations were subsequently revised, and on 
October 1, 1997, there became effective new regulations 
governing the adjudication of claims for benefits under 
38 U.S.C.A. § 1151.  However, on January 8, 1999, those "new" 
regulations were rescinded.  

Notwithstanding the aforementioned rescissions, it has been 
determined that all claims for benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 filed before October 1, 1997 
(as in this case) must be adjudicated under the provisions of 
Section 1151 as they existed prior to that date.  VAOPGCPREC 
40-97 (Dec. 31, 1997).  Accordingly, the Board will proceed 
with adjudication of the veteran's claim for 1151 benefits on 
that basis.  

In that regard, the Board notes that, where any veteran shall 
have suffered an injury, or an aggravation of an injury, as a 
result of hospitalization, or medical or surgical treatment 
not the result of such veteran's own willful misconduct, and 
such injury or aggravation results in additional disability 
or in death, disability compensation shall be awarded in the 
same manner as if disability, aggravation, or death, are 
service connected.  The Supreme Court has found that the 
statutory language of 38 U.S.C.A. § 1151 simply requires a 
causal connection between the claimed injury and any alleged 
or resulting disability.

38 C.F.R. § 3.358(c)(1) provides that:  "[i]t will be 
necessary to show that the additional disability is actually 
the result of such disease or injury, or an aggravation of an 
existing disease or injury, and not merely coincidental 
therewith."  Further, 38 C.F.R. § 3.358(b)(2) provides that 
"[c]ompensation will not be payable... for the continuance or 
natural progress of disease or injuries."  38 C.F.R. 
§ 3.358(c)(3) provides that "[c]ompensation is not payable 
for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358.  

The provisions of 38 C.F.R. § 3.358(c)(3) preclude 
compensation where disability (1) is not causally related to 
VA hospitalization or medical or surgical treatment, or 
(2) is merely coincidental with the injury, or aggravation 
thereof, from VA hospitalization or medical or surgical 
treatment or (3) is the continuance or natural progress of 
disease or injury for which VA hospitalization or medical or 
surgical treatment was authorized, or (4) is a certain or 
near certain result of VA hospitalization or medical or 
surgical treatment.  Where a causal connection exists, there 
is no willful misconduct, and the additional disability does 
not fall into one of the above-listed exceptions, the 
additional disability will be compensated as if service 
connected.

In the present case, a review of the record fails to disclose 
any evidence that, as a result of treatment at the hands of 
VA medical personnel, the veteran incurred any additional 
disability beyond the "necessary" and intended consequences 
of his surgery.  More to the point, the clear intent of the 
veteran's surgery was the alleviation of life-threatening 
osteomyelitis through an above-the-knee amputation of the 
left femur.  Following that surgery, the veteran's immediate 
postoperative recovery was smooth, and without complications.  
The veteran's above-knee amputation, therefore, was a 
necessary consequence of the surgery for which compensation 
is not payable.  38 C.F.R. § 3.358(c)(3).  While it is true 
that, subsequent to the veteran's left femur amputation, the 
veteran experienced a painful spur, with some overgrowth on 
the stump, there is no indication that these developments 
were in any way the result of care (or the lack thereof) on 
the part of VA medical personnel.  

The veteran argues that, due to negligence on the part of VA 
personnel, his stump was transected "at an angle" rather than 
"transversely," making it impossible for him to comfortably 
utilize a prosthesis.  However, the weight of the evidence is 
clearly to the contrary.  In point of fact, pertinent records 
show that the veteran's stump was, in fact, transected 
transversely, and not cut at an angle.  While the veteran's 
overgrowth spur has resulted in an angulated distal end of 
the stump, the VA examiner specifically indicated that this 
was not the result of any improper treatment or surgery.  To 
the extent such medical developments represent "additional 
disability," they are merely coincidental with the claimed 
injury from VA hospitalization or medical or surgical 
treatment.  See 38 C.F.R. § 3.358(c)(2).

As noted above, in order to warrant entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151, there must, at a minimum, be evidence of 
"additional disability" resulting from treatment by VA 
medical personnel.  In the case at hand, it has yet to be 
demonstrated that the veteran's left lower extremity problems 
are in any way the result of such treatment.  More 
specifically, it has yet to be demonstrated that the veteran 
has suffered "additional disability" of his left lower 
extremity as a result of treatment, or the lack thereof, by 
VA medical personnel.  Accordingly, his claim for 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 must be denied.

The Board observes that, during the course of an informal 
hearing presentation in December 2003, the veteran's 
accredited representative requested the opinion of an 
independent medical expert regarding the nature and etiology 
of the veteran's current left lower extremity disability.  
Such an opinion is warranted where, in the judgment of the 
Board, the case at hand involves a question of such medical 
complexity or controversy that, absent such an opinion, the 
claim may not properly be adjudicated.  38 U.S.C.A. § 7109 
(West 2002); 38 C.F.R. § 20.901(d) (2003).  Based on review 
of the entire evidence of record, the veteran's case presents 
no such complexity or controversy.  Rather, it is clear that, 
based on the evidence of record, no additional disability was 
incurred as a result of treatment by VA personnel.  
Accordingly, the request for an independent medical opinion 
must be denied.  



ORDER

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1996) for additional disability of 
the left leg resulting from amputation of the left leg above 
the knee, as well as for residuals of that amputation, to 
include preclusion from being fitted with a comfortable 
prosthesis, as the result of medical and surgical treatment 
by Department of Veterans Affairs personnel during the period 
from September 1974 to March 1975 are denied.  



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



